DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note - Petition
On 09/17/15, a petition request was filed in the submission R00100469. On 02/01/19, a petition decision was made, which stated, “It has been determined that a retroactive license for foreign filing under 35 U.S.C. 184 be granted with respect to the filing listed below. The petition complies with 37 C.F.R. 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. 5.11 through error.”

Drawings
	The drawings filed on 06/13/18 are accepted.

Claim Objections
Claims 107-108 are objected to because of the following informalities:
Claim 107, line 5 states, “to derive a signal variation …” However, line 4 has been amended to state, “enable said flow computer to:” With the colon added to the preceding clause, it appears that line 5 should state, “derive 
Claim 108, line 4 states, “to derive a signal variation …” However, line 3 has been amended to state, “cause the flow computer to:” With the colon added to the preceding clause, it appears that line 4 should state, “derive a signal variation” without the extra “to” inserted. The applicant is requested to verify that this is indeed the case. Furthermore, claim 108 is currently drafted as a large block paragraph, which affects readability. The examiner suggests that the applicant separate out each limitation of the claim, rather than grouping them together all in one large block.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 107-108 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 107 is directed to a non-transitory computer program product, which is a manufacture. Independent claim 108 is directed to a flow computer, which is a machine. As such, claims 107-108 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.
Claims 107-108
derive a signal variation parameter for each of the three measured differential pressures (Page 5, line 7 of the applicant’s 11/04/15 specification states, “Optionally, the signal variation parameter is a standard deviation …” Deriving parameters such as standard deviation are mathematical operations and calculations. Mathematical concepts are abstract ideas.)
compare each of the three derived signal variation parameters with historical values, with each other or against their respective maximum thresholds (Comparing three pieces of data to their historical values, with each other, or against some threshold value is a simple evaluation that can be performed by the human mind. Mental processes are abstract ideas.)
identify any differential pressure measurement that has an associated signal variation parameter with a magnitude greater than the expected maximum threshold (Identifying that a piece of data has a value greater than another piece of data is a simple evaluation that can be performed by the human mind. Mental processes are abstract ideas.)
evaluate the reliability of the differential pressure measurement based on an associated signal variation parameter (Here, not context is given as to what constitutes “evaluating reliability,” but based on the applicant’s disclosure, it would appear that evaluating reliability is either performed using a mathematical calculation or through a simple mental judgment, like the preceding limitations.)
calculate a fluid flow rate through a fluid conduit based on one or more of the differential pressure measurements that are identified as reliable (This limitation is directed to a mathematical calculation.)
Please note that independent claims 86 and 96 (as well as their corresponding dependent claims) also disclose similar limitations.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 107
A non-transitory computer program product comprising instructions that, when run on a flow computer with a non-transitory readable storage medium comprising a set of instructions stored therein which, when executed by a processor, enable said flow computer (This limitation merely implements an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application.)
receive electronic signals representative of differential pressure measurements (This limitation merely uses a computer to receive electronic data. Please contrast this claim with independent claims 86 and 96, which affirmatively disclose structural parts of a fluid conduit, such as “downstream of the fluid obstruction means;” “between the position upstream of the fluid obstruction means and an intermediate position between the upstream and downstream positions;” and “between the intermediate position and the downstream position.” This claim does not affirmatively claim the fluid conduit structure; it only receives data “representative of differential pressure measurements.”)

Claim 108
A flow computer with a non-transitory readable storage medium comprising a set of instructions stored therein which, when executed by a processor, cause the flow computer (This limitation merely implements an 
receive electronic signals representative of differential pressure measurements (This limitation merely uses a computer to receive electronic data. Please contrast this claim with independent claims 86 and 96, which affirmatively disclose structural parts of a fluid conduit, such as “downstream of the fluid obstruction means;” “between the position upstream of the fluid obstruction means and an intermediate position between the upstream and downstream positions;” and “between the intermediate position and the downstream position.” This claim does not affirmatively claim the fluid conduit structure; it only receives data “representative of differential pressure measurements.”)

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea. The claims are directed to receiving and processing data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

For the above reasons, claims 107-108 are rejected under 35 U.S.C. §101. Claims 86-106 were not rejected under 35 U.S.C. §101 because they specifically disclosed specific structural elements that were considered to integrate the judicial exception into a practical application. For example, the claims recited measuring different types of pressure at different locations along the fluid conduit. This was considered to apply the judicial exception with, or by use of, a particular machine.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

evaluating the reliability of the differential pressure measurement based on an associated signal variation parameter; and
calculating a fluid flow rate through the fluid conduit based on one or more of the differential pressure measurements that are identified as reliable
The only reference to “reliability” that the examiner could find in the applicant’s specification was on page 1, lines 11-12, which state, “Clearly, it is important for industry to have as accurate and reliable a flow meter as possible for many applications.” It should be noted that previously cited primary reference Steven (US PgPub 20100191481) references “reliability” more times than the applicant’s own specification (paragraphs 0002, 0012, and 0369).
The applicant’s amendments to the claims have introduced a reliability metric, but such a reliability metric does not appear to be described or supported by the applicant’s specification. Furthermore, there does not appear to be any support for any reliability evaluation based on a signal variation parameter. Dependent claim 90 has been amended to state, “wherein a differential pressure measurement is identified as reliable if it is not identified as having an associated signal variation parameter that is greater than an expected maximum value or variance based on the comparison …” However, the examiner could not find any support in the applicant’s specification for this definition of “reliable.” The examiner requests that the applicant show where the newly added limitations are supported in the disclosure.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 86 has been amended to include the following limitations (Independent claims 96, 107, and 108 have been similarly amended):
evaluating the reliability of the differential pressure measurement based on an associated signal variation parameter; and
calculating a fluid flow rate through the fluid conduit based on one or more of the differential pressure measurements that are identified as reliable
The scope of the newly claimed “reliability” is unclear. Is the reliability a “yes” or “no” determination? Is the reliability some metric on a sliding scale that can be defined by specific units? For example, could 51% on some kind of metric be considered reliable? Because reliability appears to be undefined in the applicant’s disclosure (see 112(a) rejection above), it is difficult to ascertain what the applicant means by “reliability.” The best indicator for the meaning of reliability appears to be the applicant’s arguments of 06/13/18, which accompanied the above-mentioned claim amendments. In the response, the applicant highlighted certain arguments, such as “Only a diagnostic system, such as that of the claimed invention, which measures the signal variation (standard deviation) will detect the blockage;” “By comparing the relative DP standard deviations in the manner set forth in the claimed invention, it is possible to identify which particular impulse line is blocked;” and  “In Steven, such comparisons can indicate that there is a problem, i.e., that at least one of the DP meters is not trustworthy/reliable, but still does not identify the type of problem or, in the case of a blocked port, which of the ports is blocked.” (emphasis applicant’s).
It appears that the applicant is identifying some sort of relationship between the concept of “reliability” and the concept of ports being blocked. However, the claims do not mention anything about port blockage. If the invention is directed to identifying blocked ports, then the examiner suggests that this element be explicitly claimed. For the purposes of art consideration with respect to the current set of claims, the examiner will interpret the newly amended claims in light of the concept of port blockage, as presented in the applicant’s arguments.
In addition, please note that claim 86 states, “comparing each of the three derived signal variation parameters with historical values … and identifying any differential pressure management that has an associated signal variation parameter … evaluating the reliability of the differential pressure measurement based on an associated signal variation parameter …” (emphasis mine). It is not clear if the two mentions of “signal variation parameter” are referring to the same associated signal variation parameter, or if they’re referring to two separate signal variation parameters. Should the second “an associated signal variation parameter” have been labeled “the associated signal variation parameter” since antecedent basis was already established? 

Examiner’s Note - Allowable Subject Matter
With respect to independent claim 86 (Independent claims 96, 107, and 108 recite similar limitations, and all other claims depend on the independent claims), the following limitations were not found, taught, or disclosed by the prior art. 
evaluating the reliability of the differential pressure measurement based on an associated signal variation parameter; and
calculating a fluid flow rate through the fluid conduit based on one or more of the differential pressure measurements that are identified as reliable
In the applicant’s arguments of 06/13/18, the applicant argued: “The diagnostic system of the claimed invention, however, has a number of patentably distinct advantages over that of Steven, as discussed in the present specification …” The applicant proceeded to list very specific reasons why the current application differed from Steven. The examiner found that the applicant’s arguments regarding what Steven lacked to be persuasive. However, given the 112 issues surrounding the amended claims, the examiner is uncertain whether 1) the applicant’s own disclosure supports the amended claims and 2) whether the interpretation presented by the applicant’s arguments represent the broadest reasonable interpretation of the claims. Since the above 112 issues have made it difficult for the examiner to ascertain the “broadest reasonable interpretation” of the claims, the examiner has granted a certain amount of deference to the interpretation offered in the applicant’s arguments. However, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardner (US Pat 5504692) discloses a system and method for improved flow data reconciliation.
Ryhanen (US Pat 5750903) discloses a method of linearizing a flow velocity sensor, a linearized flow velocity measurement apparatus and system.
Salamitou et al (US PgPub 20020139197) discloses a flow meter for multi-phase mixtures.
Gysling et al (US PgPub 20040210404) discloses an apparatus and method of measuring gas volume fraction of a fluid flowing within a pipe.
Brown et al (US PgPub 20050132808) discloses diagnostics of impulse piping in an industrial process.
Wee (US PgPub 20090088985) discloses a method and apparatus for measuring the conductivity of the water fraction of a wet gas.
Ushigusa et al (US PgPub 20090229377) discloses a differential-pressure flow meter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        05/22/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862